DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15, 17-20 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiers et al. (2011/0180635) in view of Koepfer (“soft turning is the key to hard turning” article)

but does not disclose that the valve seat and the guide area (including the webs) is hard turned, wherein contours of the valve seat and of the guide area are initially soft turned, wherein subsequently, the valve seat element is hardened at least at the valve seat and at the guide area, and wherein after the hardening, the valve seat and the guide area are hard turned.
 Koepher teaches that hard turning is a well-known technique that provides dimensional accuracy and high surface quality (paragraph 2). Koepher also teaches that the key to hard turning is to first soft turn, then harden, then hard turn (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to hard turn the valve seat and the guide area (including the webs) by initially first soft turning, then hardening, then hard turning the valve seat and guide areas to allow for dimensional accuracy and a high surface quality as taught by Koepher.

Regarding claim 11, the above fuel injector is made by the steps of claim 11.
Regarding claim 14,  Spiers et al as modified above shows all aspects of the applicant’s invention as in claim 11,  but fails to disclose wherein the valve seat and the guide area are hard turned when the valve seat element is clamped.
 The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to clamp the valve seat element in a clamp in order to hold it still while it is being worked on.
Regarding claims 20, 27 and 28, the valve seat and the guide area are situated coaxially to one another, the coaxiality deviating by maximally 0.01 mm (fig 2).  It is noted that if they are coaxial, then there is no deviation in coaxiality.
Regarding claims 17 and 23, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the valve seat has a valve seat diameter perpendicular to the axial direction but fails to disclose that the valve seat diameter being maximally 2 mm.  
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.


Regarding claims 18 and 24, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the guide area has a guide diameter perpendicular to the axial direction but fails to disclose that the guide diameter being maximally 4 mm
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the guide diameter being maximally 4 mm since it has been had that mere optimization of a results effective variable involves only routine skill in the art.

Regarding claims 19, 25 and 26, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15 wherein a minimum wall thickness is defined at the valve seat element (fig 2, Spiers), the minimum wall thickness corresponding to the length of the passage, with only that area of the passage being taken into account which has the smallest passage diameter, but fails to disclose that the minimum wall thickness being maximally 0.6 mm

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the minimum wall thickness being maximally 0.6 mm since it has been had that mere optimization of a results effective variable involves only routine skill in the art.

Claims 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiers et al. (2011/0180635) as modified by Koepfer (“soft turning is the key to hard turning” article) above, further in view of Woellisch et al. (DE 102017205731)
Regarding claims 16, 21 and 22, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15, but fails to disclose the valve seat element has a material hardness of at least 550 HV10, at the valve seat and at the guide area.  
However, Woellisch et al. teaches a valve seat with a hardness of 400-800 HV10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the hardness of the valve seat and the guide area at least 550 HV10 in order to have the valve seat and guide last longer.


In the alternative, if the applicant disagrees with the examiner’s interpretation of the Spiers et al reference’s guide member, the following 103 rejection is provided below.

Claims 11, 14, 15, 17-20 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiers et al. (2011/0180635) in view of Hensley et al. (4,494,701), further in view of Koepfer (“soft turning is the key to hard turning” article)
Regarding claim 15, Spiers et al. shows an injector for injecting fuel (fig 2), comprising: a closing body (20), which is linearly movable in an axial direction and a valve seat element (27, 16’), having at least one passage (24) for injecting the fuel, a valve seat (22) with which the closing body is in contact for closing off the at least one passage (fig 2), and a guide area (36) formed in the valve seat element (fig 1) for guiding the closing body when it is moving in the axial direction; 4[BOSC.P11059US] wherein the guide area includes several grooves and webs situated in between (between 36 and 36), the closing body being in contact with the webs (fig 2, 3), wherein the closing body includes a ball or ball shaped element (20), wherein a guide diameter of the guide area corresponds to an outer diameter of the ball or ball shaped element (fig 2, 3)
but does not disclose that the valve seat and the guide area (including the webs) is hard turned, wherein contours of the valve seat and of the guide area are initially soft turned, wherein subsequently, the valve seat element is hardened at least at the valve seat and at the guide area, and wherein after the hardening, the valve seat and the guide area are hard turned, and the closing body does not move in a direction perpendicular to the axial direction. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the guide (36) of Spiers et al. with the guide (55) of Hensley et al. in order to locate and align the closing body and the valve seat as taught Hensley et al (col 2, lines 63-68).
Additionally,  Koepher teaches that hard turning is a well-known technique that provides dimensional accuracy and high surface quality (paragraph 2). Koepher also teaches that the key to hard turning is to first soft turn, then harden, then hard turn (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to hard turn the valve seat and the guide area (including the webs) by initially first soft turning, then hardening, then hard turning the valve seat and guide areas to allow for dimensional accuracy and a high surface quality as taught by Koepher.
Regarding claim 11, the above fuel injector is made by the steps of claim 11.
Regarding claim 14,  Spiers et al as modified above shows all aspects of the applicant’s invention as in claim 11,  but fails to disclose wherein the valve seat and the guide area are hard turned when the valve seat element is clamped.
 The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to clamp the valve seat element in a clamp in order to hold it still while it is being worked on.

Regarding claims 17 and 23, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the valve seat has a valve seat diameter perpendicular to the axial direction but fails to disclose that the valve seat diameter being maximally 2 mm.  
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the valve seat diameter being maximally 2 mm  since it has been had that mere optimization of a results effective variable involves only routine skill in the art.

Regarding claims 18 and 24, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the guide area has a guide diameter perpendicular to the axial direction but fails to disclose that the guide diameter being maximally 4 mm
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the guide diameter being maximally 4 

Regarding claims 19, 25 and 26, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15 wherein a minimum wall thickness is defined at the valve seat element (fig 2, Spiers), the minimum wall thickness corresponding to the length of the passage, with only that area of the passage being taken into account which has the smallest passage diameter, but fails to disclose that the minimum wall thickness being maximally 0.6 mm
However, the wall thickness of the valve seat is a results effective variable. The thicker the wall, the stronger the valve seat and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the minimum wall thickness being maximally 0.6 mm since it has been had that mere optimization of a results effective variable involves only routine skill in the art.


Claims 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiers et al. (2011/0180635) as modified by Hensley et al. (4,494,701) and Koepfer (“soft turning is the key to hard turning” article) above, further in view of Woellisch et al. (DE 102017205731)
Regarding claims 16, 21 and 22, Spiers et al. as modified above shows all aspects of the applicant’s invention as in claim 15, but fails to disclose the valve seat 
However, Woellisch et al. teaches a valve seat with a hardness of 400-800 HV10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the hardness of the valve seat and the guide area at least 550 HV10 in order to have the valve seat and guide last longer.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
The examiner notes that guide 36 of Spiers et al. prevents the closing body form moving in the direction perpendicular to the axial direction. The examiner notes that figures 2 and 4 are cross sections and the cross sections happen to be where the grooves are located between the webs of 36. The webs of 36 prevents the closing body form moving in the direction perpendicular to the axial direction just as the webs of the present invention do.
The examiner has added a second set of alternative rejections in case the applicant disagrees with the first set of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.